Citation Nr: 0714277	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  00-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling effective May 1, 1995, and 20 percent effective 
March 1, 2001, for arthralgia of the left ankle.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling effective May 1, 1995, and 20 percent effective 
March 1, 2001, for arthralgia of the right ankle.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling effective May 1, 1995, and 40 percent disabling 
effective February 4, 2000, for left scoliosis of the spine 
and degenerative joint disease of the L6-S1 vertebrae.

4.  Entitlement to a determination of permanence of total 
disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1980 to April 
1995.

This appeal is from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The rating decision implemented a 
December 1999 decision of the Board of Veterans' Appeals, 
which granted service connection for the conditions at issue 
in this appeal.  The veteran disagreed with the initial 
ratings, and has continued to prosecute her claim subsequent 
to the increases in disability ratings in stages between the 
effective date of service connection and the initial rating 
of each disability and the present.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that VA has not yet met its duties with 
respect to obtaining relevant evidence.  The most recent 
medical treatment records which are contained in the claims 
file are from the VA Outpatient Clinic in Huntsville, and the 
VA Medical Center in Birmingham, and were obtained April 
2001.  The Board notes that these records are now over six 
years old.  In order to properly assess the current severity 
of the disabilities on appeal, more recent treatment records 
must be obtained.  

The Board further notes that although the claims file 
contains a VA vocational rehabilitation record, there is 
likely a separate vocational rehabilitation file which should 
be obtained.  

The Board also notes that the VA has a duty to afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The veteran was 
afforded a VA spine examination in May 2005, with an addendum 
issued in May 2006; however, her most recent ankle 
examination was conducted in March 2002.  That examination 
report is too old to allow adequate consideration of the 
current severity of the right and left ankle disorders.  
Another examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

2.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who provided 
treatment for any of the disabilities on 
appeal since April 2001.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain copies of 
the veteran's complete treatment records 
from all sources identified whose records 
have not previously been secured.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(c).  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports, 
including any from the VA outpatient 
clinic in Huntsville, as well as the 
Birmingham VA Medical Center.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  The VA 
must continue its efforts until all VA 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  
The RO must inform the veteran as to any 
evidence which cannot be obtained.  

3.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of her service-connected 
ankle disorders.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected ankle disorders.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should specify the point of flexion or 
extension of the ankle at which pain 
begins to occur, and the point at which 
motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  The examiner must 
specifically state whether the veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.  If 
necessary to ascertain that, the veteran 
should be afforded imaging or other 
diagnostic studies.  

4.  The RO should review the additional 
evidence which is added to the claims 
file and determine whether the benefits 
sought on appeal may now be granted.  If 
the benefits sought on appeal remain 
denied, the veteran and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




